UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-1241



JAMES TYSON,

                                             Plaintiff - Appellant,

          versus

PITT COUNTY GOVERNMENT; PITT COUNTY DEPARTMENT
OF SOCIAL SERVICES,

                                            Defendants - Appellees,

          and

EDWARD GARRISON, Director, in his official and
individual capacity; WILLIAM PERRY, Adminis-
trator, in his official and individual capac-
ity; RUTH HINES, Supervisor, in her official
and individual capacity,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-95-133-4-H(3))

Submitted:     May 15, 1997                  Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.
James Tyson, Appellant Pro Se. Cheryl A. Marteney, WARD & SMITH,
P.A., New Bern, North Carolina; Pamela Weaver Best, PITT COUNTY
LEGAL DEPARTMENT, Greenville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

employment discrimination action. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Tyson v.
Pitt County Gov't, No. CA-95-133-4-H(3) (E.D.N.C. Jan. 24, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         AFFIRMED




                                2